                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PREMIER FLOOR CARE INC.,                           Case No. 18-cv-01851-HSG
                                   8                    Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                                                            MOTION FOR SUMMARY
                                   9             v.                                         JUDGMENT
                                  10     SERVICE EMPLOYEES                                  Re: Dkt. No. 60
                                         INTERNATIONAL UNION, UNITED
                                  11     SERVICE WORKERS WEST,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is the motion for summary judgment brought by Defendant

                                  15   Service Employees International Union, United Service Workers West (“SEIU” or the “Union”).

                                  16   Dkt. No. 60 (“Mot.”). The Court held a hearing on Defendant’s motion on June 13, 2019.

                                  17   Because the Court finds that there is a genuine dispute of material fact as to whether SEIU’s labor

                                  18   activity was prohibited under § 8(b)(4)(ii)(B) and whether that activity caused Plaintiff Premier

                                  19   Floor Care, Inc. (“Premier”) to lose its contract with Safeway, Inc. (“Safeway”), the Court

                                  20   DENIES Defendant’s motion for summary judgment.

                                  21     I.   BACKGROUND

                                  22          The Court briefly recounts the facts viewed in the light most favorable to Premier, the

                                  23   nonmoving party, as it must at the summary judgment stage. See Tolan v. Cotton, 572 U.S. 650,

                                  24   651 (2014); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The evidence of

                                  25   the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”).

                                  26              A. Premier’s Relationship with Safeway

                                  27          Premier brings this action against SEIU for violation of the secondary picketing provision

                                  28   in § 8(b)(4) of the National Labor Relations Act (“NLRA”). Premier is a contractor that provides
                                   1   commercial floor care services to supermarket stores, such as Safeway. Dkt. No. 70-17,

                                   2   Declaration of Cedric Moore (“Moore Decl.”) ¶ 4. Premier has been one of Safeway’s janitorial

                                   3   contractors since 2001 and generally has had a good working relationship with Safeway. Moore

                                   4   Decl. ¶¶ 5–8; see also Dkt. No. 70-22, Ex. E; Dkt. No. 70-23, Ex. F.1 Starting around July 2017,

                                   5   Safeway began soliciting bids from contractors to perform janitorial services. Dkt. No. 61-4, Ex.

                                   6   4, Declaration of Stephanie Evans (“Evans Decl.”)2 ¶ 3; Dkt. No. 61-14, Ex. 14. Premier

                                   7   participated in the first round of bidding and was selected to move forward and participate in the

                                   8   second round in October 2017. Evans Decl. ¶ 4. At that time, Safeway was contemplating

                                   9   providing Premier two districts to service. Dkt. No. 61-30, Ex. 30. However, Premier was not

                                  10   informed of, nor invited to join, the third round of bidding. Moore Decl. ¶ 15.

                                  11          Nick Hines, Manager of Labor for Safeway Northern California stores, noted that Safeway

                                  12   could save $2,200,000 if it decided to replace Premier with King Janitorial Equipment (“King”),
Northern District of California
 United States District Court




                                  13   one of Premier’s competitors. Dkt. No. 61-32, Ex. 32. But despite Premier not being the lowest

                                  14   bidder, Mr. Hines believed “Premier is a good company and we have headaches, but they do a

                                  15   good job.” Id. Notwithstanding the cost, Mr. Hines said Safeway could still balance the

                                  16   overspend in some of the districts Premier would service. Id. However, in February 2018, King

                                  17   ultimately was awarded the contract to service multiple Northern California Safeway stores.

                                  18   Evans Decl. ¶ 7. Safeway terminated its contract with Premier, which Premier alleges resulted in

                                  19   a net lost income of approximately $5,500,000. Moore Decl. ¶ 17.

                                  20              B. Dispute Between SEIU and Premier

                                  21          In September 2016, SEIU invited Premier to renegotiate the Safeway Contractors’

                                  22   Agreement, which expired in 2015. Dkt. No. 61-15, Ex. 15 at PFC000153. King had agreed to

                                  23   renegotiate with SEIU and was able to reach an agreement. Id. at PFC000165. Although Sanford

                                  24

                                  25   1
                                         All references to numbered exhibits are attached to the Declarations of Caroline N. Cohen, Dkt.
                                  26   Nos. 61, 71-1, 72-1, and all references to lettered exhibits are attached to the Declaration of
                                       Patrick W. Jordan, Dkt. No. 70-1, Declaration of Jose Sanchez, Dkt. No. 70-15, and Declaration of
                                  27   Cedric Moore, Dkt. No. 70-17.
                                       2
                                         Ms. Evans is Albertsons’s Manager of National Programs, Floor Care. Evans Decl. ¶ 1.
                                  28   Safeway is a wholly owned subsidiary of Albertsons, and Ms. Evans managed the bidding process
                                       for Safeway during 2017–2018. Id. ¶¶ 1–3.
                                                                                          2
                                   1   Rudnick, a labor consultant negotiating on behalf of Premier, and Pedro Malave, a coordinator at

                                   2   SEIU, attempted to come together and bargain, Premier and SEIU were unable to settle on an

                                   3   agreement. Id. at PFC000205–213. Because Mr. Malave felt that Mr. Rudnick was refusing to

                                   4   bargain, he told Mr. Rudnick that he would be filing an unfair labor practice claim (“ULP”) and

                                   5   “starting actions at all Premier sites.” Id. at PFC000208.

                                   6          On August 9, 2017, Mr. Malave sent Ms. Evans an email notifying her of the dispute

                                   7   between SEIU and Premier. Dkt. No. 61-18, Ex. 18. He also informed her that SEIU was not

                                   8   having issues with contractors such as King and others that “have an interest in bidding for the

                                   9   account at Safeway.” Id. Based on this information, Mr. Malave hoped “Safeway [could]

                                  10   reconsider their current relationship with Premier.” Id.

                                  11              C. SEIU’s Labor Activities

                                  12          Negotiations between SEIU and Premier completely broke down by fall of 2017, and SEIU
Northern District of California
 United States District Court




                                  13   began demonstrations against Premier in November 2017 at Safeway sites. During one of the

                                  14   demonstrations on November 22, 2017, SEIU members went to a Safeway store that Premier was

                                  15   servicing. The members carried bullhorns, drums, and noisemakers, and were given T-shirts and

                                  16   fliers. Dkt. No. 70-15, Ex. N, Declaration of Jose Sanchez (“Sanchez Decl.”) ¶¶ 9–11. The fliers

                                  17   informed readers that Premier had not agreed to adopt the new union contract and was not

                                  18   negotiating fairly, and that the members were asking patrons for their support. Dkt. No. 61-24,

                                  19   Ex. 24. (“Please tell the Store Manager here that you support good working conditions for the

                                  20   Janitors, and that PREMIER FLOOR CARE should negotiate fairly and agree to the wage and

                                  21   benefits improvements that other companies have already adopted”). A footnote at the bottom of

                                  22   the flier clarified that “SEIU-USWW has a dispute with Premier Floor Care and not with any other

                                  23   employer at this location.” Id.

                                  24          There were approximately 40 to 100 participants at the demonstration. See Dkt. No. 61-

                                  25   19, Ex. 19; Sanchez Decl. ¶ 9. Jose Sanchez, a participant at the demonstration, heard the SEIU

                                  26   leader, Alan Gallegos, say the purpose of the activity was “to get Premier out of Safeway stores

                                  27   and get King in” because Premier would not “sign the Union contract.” Id. ¶ 11. The members,

                                  28   wearing their T-shirts, first crowded in front of the store and eventually marched inside and
                                                                                        3
                                   1   surrounded the perimeter. Dkt. No. 61-19, Ex. 19; Dkt. No. 61-20, Ex. 20; see also Sanchez Decl.

                                   2   ¶ 10. They proceeded to chant, yell, and bang the drums, apparently scaring Safeway customers.

                                   3   Sanchez Decl. ¶ 13; Dkt. No. 61-19, Ex. 19 (“They marched in the store around the perimeter of

                                   4   the store using the bull horn and drums scaring customers.”) The Safeway Store Director called

                                   5   the police to “contain [the Union members] to one area where they were not making it impossible

                                   6   for customers to shop.” Dkt. No. 61-19, Ex. 19. Similar events occurred on or around November

                                   7   30, 2017, and December 7, 2017, at different Safeway locations. Sanchez Decl. ¶¶ 18–20.

                                   8    II.   LEGAL STANDARD
                                   9          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  10   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  11   A fact is “material” if it “might affect the outcome of the suit under the governing law.”

                                  12   Anderson, 477 U.S. at 248. And a dispute is “genuine” if there is evidence in the record sufficient
Northern District of California
 United States District Court




                                  13   for a reasonable trier of fact to decide in favor of the nonmoving party. Id. But in deciding if a

                                  14   dispute is genuine, the court must view the inferences reasonably drawn from the materials in the

                                  15   record in the light most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith

                                  16   Radio Corp., 475 U.S. 574, 587–88 (1986), and “may not weigh the evidence or make credibility

                                  17   determinations,” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other

                                  18   grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008). If a court finds that there is

                                  19   no genuine dispute of material fact as to only a single claim or defense or as to part of a claim or

                                  20   defense, it may enter partial summary judgment. Fed. R. Civ. P. 56(a).

                                  21          With respect to summary judgment procedure, the moving party always bears both the

                                  22   ultimate burden of persuasion and the initial burden of producing those portions of the pleadings,

                                  23   discovery, and affidavits that show the absence of a genuine issue of material fact. Celotex Corp.

                                  24   v. Catrett, 477 U.S. 317, 323 (1986). Where the moving party will not bear the burden of proof on

                                  25   an issue at trial, it “must either produce evidence negating an essential element of the nonmoving

                                  26   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

                                  27   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

                                  28   Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Where the moving party will bear the
                                                                                         4
                                   1   burden of proof on an issue at trial, it must also show that no reasonable trier of fact could not find

                                   2   in its favor. Celotex, 477 U.S. at 325. In either case, the movant “may not require the nonmoving

                                   3   party to produce evidence supporting its claim or defense simply by saying that the nonmoving

                                   4   party has no such evidence.” Nissan Fire, 210 F.3d at 1105. “If a moving party fails to carry its

                                   5   initial burden of production, the nonmoving party has no obligation to produce anything, even if

                                   6   the nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.

                                   7          “If, however, a moving party carries its burden of production, the nonmoving party must

                                   8   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                   9   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  10   Matsushita Elec., 475 U.S. at 586. A nonmoving party must also “identify with reasonable

                                  11   particularity the evidence that precludes summary judgment,” because the duty of the courts is not

                                  12   to “scour the record in search of a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275,
Northern District of California
 United States District Court




                                  13   1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its claim or

                                  14   defense, courts must enter summary judgment in favor of the movant. Celotex, 477 U.S. at 323.

                                  15   III.   DISCUSSION
                                  16          SEIU contends that summary judgment must be granted because there is no genuine

                                  17   dispute of material fact that: (1) SEIU engaged in lawful labor activity, and (2) Safeway’s decision

                                  18   to terminate Premier’s contract was not a result of SEIU’s activity. Mot. at 1.

                                  19          The parties are reminded that this order does not constitute findings of fact or a prediction

                                  20   of how a jury might assess the evidence at trial. Rather, because SEIU has moved for summary

                                  21   judgment, this order evaluates whether there are genuine disputes of material fact that preclude

                                  22   SEIU from obtaining judgment as a matter of law. See Tolan, 572 U.S. at 565 (counseling that the

                                  23   “judge’s function at summary judgment is not to weigh the evidence and determine the truth of the

                                  24   matter but to determine whether there is a genuine issue for trial”) (quotations omitted).

                                  25              A. Evidentiary Objections

                                  26          In its reply brief, SEIU makes various evidentiary objections, including objections to

                                  27   evidence of events occurring before February 2017 and labor activities that were not expressly

                                  28   mentioned in Premier’s complaint. Dkt. No. 71 (“Reply”). According to SEIU, these represent
                                                                                          5
                                   1   “new claims” and “new theories” that Premier cannot now introduce. SEIU also objects to

                                   2   declarations that are allegedly “contradictory to other sworn deposition testimony” and on hearsay

                                   3   grounds. Reply at 3–5, 7–9.

                                   4            “To survive summary judgment, a party does not necessarily have to produce evidence in a

                                   5   form that would be admissible at trial, as long as the party satisfies the requirements of Federal

                                   6   Rules of Civil Procedure 56.” Block v. City of Los Angeles, 253 F.3d 410, 418–19 (9th Cir. 2001);

                                   7   see also Chartis Specialty Ins. Co. v. Aqua Scis. Engineers, Inc., No. 11-CV-03669-JST, 2013 WL

                                   8   4647288, at *3 (N.D. Cal. Aug. 29, 2013) (“The Court’s focus at summary judgment is not on the

                                   9   form of the evidence submitted, but on whether its content would be admissible.”). Objections at

                                  10   the summary judgment stage should be focused on the “admissibility of its contents,” and not “the

                                  11   admissibility of the evidence’s form.” Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003).

                                  12            Rule 56(c)(4) provides that “[a]n affidavit or declaration used to support or oppose a
Northern District of California
 United States District Court




                                  13   motion must be made on personal knowledge, set out facts that would be admissible in evidence,

                                  14   and show that the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ.

                                  15   P. 56(c)(4). For example, “hearsay evidence attached to an affidavit may be considered at

                                  16   summary judgment if the out-of-court declarant could present the evidence through direct,

                                  17   admissible testimony at trial.” Chartis, 2013 WL 4647288, at *3 (citing Fraser, 342 F.3d at

                                  18   1036).

                                  19            SEIU’s objections are misguided and not appropriate at this stage of the litigation.

                                  20   Premier’s evidence on its pre-2017 relationship with Safeway and SEIU does not constitute “new

                                  21   claims” or “new theories” that the Court cannot examine. See Reply at 11–12. Instead, this

                                  22   evidence is relevant context that the Court must consider when drawing all reasonable inferences

                                  23   in favor of Premier. The Court also disagrees that Premier’s evidence regarding the December 7,

                                  24   2017 labor activity represents an inappropriate “new claim” or “new theory.” See Reply at 7–9.

                                  25   Premier’s complaint alleges that SEIU “engaged in a series of illegal acts” starting “on or about

                                  26   November 2017 and continuing thereafter.” Compl. ¶ 8. December 7, 2017 clearly falls into a

                                  27   “series” of acts alleged to have continued after November 2017. And to the extent the Court relies

                                  28   on declarations in this order, it has only considered testimony and evidence that is based on the
                                                                                          6
                                   1   declarant’s personal knowledge. At the summary judgment stage, the Court may not weigh the

                                   2   evidence or make credibility determinations. Freeman, 125 F.3d at 735.

                                   3              B. National Labor Relations Act § 8(b)(4)
                                   4          Under § 303 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 187, a

                                   5   plaintiff may bring a private cause of action for damages resulting from “any activity or conduct

                                   6   defined as unfair labor practice in Section 8(b)(4) of the National Labor Relations Act.” 29 U.S.C.

                                   7   § 187. Section 8(b)(4) of the NLRA, codified as 29 U.S.C. § 158(b)(4), prohibits certain types of

                                   8   unfair labor practices by labor organizations. At issue here is § 8(b)(4)(ii)(B), which makes it

                                   9   unlawful for a union or its agents:

                                  10                  (ii) to threaten, coerce, or restrain any person engaged in commerce
                                                      or in an industry affecting commerce, where in either case an object
                                  11                  thereof is--
                                  12                  …
Northern District of California
 United States District Court




                                  13                          (B) forcing or requiring any person to cease using, selling,
                                                      handling, transporting, or otherwise dealing in the products of any
                                  14                  other producer, processor, or manufacturer, or to cease doing
                                                      business with any other person, or forcing or requiring any other
                                  15                  employer to recognize or bargain with a labor organization as the
                                                      representative of his employees unless such labor organization has
                                  16                  been certified as the representative of such employees under the
                                                      provisions of section 159 of this title: Provided, That nothing
                                  17                  contained in this clause (B) shall be construed to make unlawful,
                                                      where not otherwise unlawful, any primary strike or primary
                                  18                  picketing[.]
                                  19   29 U.S.C. § 158(b)(4)(ii). Section 8(b)(4)(ii)(B) essentially prohibits certain types of “secondary

                                  20   boycotting” and was prompted by Congressional concern over pressure on third parties not

                                  21   involved in the relevant labor dispute, while recognizing the need to protect labor organizations’

                                  22   “right to exert legitimate pressure aimed at the employer with whom there is a primary dispute.”

                                  23   N.L.R.B. v. Local 825, Int’l Union of Operating Eng’rs, AFL-CIO, 400 U.S. 297, 303 (1971).3

                                  24          To allege that a defendant violated § 8(b)(4)(ii)(B), a plaintiff must establish that the labor

                                  25

                                  26   3
                                         The Supreme Court has established that the NLRA preempts state and federal court jurisdiction
                                  27   to remedy conduct “arguably subject to § 7 or § 8 of the Act.” Amalgamated Ass’n of St., Elec.
                                       Ry. & Motor Coach Emp. of Am. v. Lockridge, 403 U.S. 274, 284 (1971). However, Congress has
                                  28   expressly provided a federal cause of action for parties claiming a violation under § 8(b)(4), and
                                       therefore this Court has jurisdiction to hear this case. See id. at 313; 29 U.S.C. § 187(b).
                                                                                           7
                                   1   organization: (1) “‘threaten[ed], coerce[d], or restrain[ed]’ a person engaged in commerce (such as

                                   2   a customer walking into one of the secondary businesses),” and (2) the organization did so “with

                                   3   ‘an object’ of ‘forcing or requiring any person to cease using, selling, handling, transporting, or

                                   4   otherwise dealing in the produces of any other producer, processor, or manufacturer, or to cease

                                   5   doing business with any other person.”’ Overstreet v. United Bhd. of Carpenters & Joiners of

                                   6   Am., Local Union No. 1506, 409 F.3d 1199, 1212 (9th Cir. 2005) (citation omitted). The Supreme

                                   7   Court noted that the terms “threaten, coerce, or restrain” are “nonspecific, indeed vague,” but

                                   8   “more than mere persuasion is necessary.” DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Const.

                                   9   Trades Council, 485 U.S. 568, 578 (1988) (quotations omitted). In light of First Amendment

                                  10   considerations, these terms should be “interpreted with caution and not given a broad sweep.” Id.

                                  11          The activity itself is not per se determinative of whether the conduct is prohibited—that is,

                                  12   not all picketing is automatically prohibited. Rather, the statute only prohibits activity that
Northern District of California
 United States District Court




                                  13   “persuade[s] the customers of the secondary employer to cease trading with him in order to force

                                  14   him to cease dealing with, or to put pressure upon, the primary employer.” N. L. R. B. v. Fruit &

                                  15   Vegetable Packers & Warehousemen, Local 760, 377 U.S. 58, 63 (1964). Congress did not intend

                                  16   to “prohibit all consumer picketing at a secondary site,” as “the [legislative] history shows that

                                  17   Congress was following its usual practice of legislating against peaceful picketing only to curb

                                  18   ‘isolated evils.’” Id. at 71. “The only activity that appears to be clearly proscribed by the statute

                                  19   is ‘ambulatory picketing’ of secondary businesses,” which is when picketers walk in a line and

                                  20   create a symbolic barrier. Overstreet, 409 F.3d at 121 (quoting DeBartolo, 485 U.S. at 587).

                                  21          In DeBartolo, the Supreme Court held that a union’s distribution of handbills at the

                                  22   entrances of a shopping mall was not threatening, coercing, or restraining under § 8(b)(4)(ii)(B),

                                  23   as there had been “no violence, picketing, patrolling, or other intimidating conduct, [ ] only an

                                  24   attempt to persuade customers not to shop in the mall.” DeBartolo, 485 U.S. 578–79. Based on

                                  25   DeBartolo, the Ninth Circuit in Overstreet held that placing banners on public sidewalks, when

                                  26   the banners do not block entrances to businesses or otherwise promote any “physical

                                  27   confrontations” between union members and patrons, do not come within the ambit of

                                  28   § 8(b)(4)(ii)(B). Overstreet, 409 F.3d at 1214. The Ninth Circuit found persuasive that the
                                                                                          8
                                   1   bannering activity was “stationary” as opposed to “ambulatory,” and the union members did not

                                   2   “initiate any verbal or physical interactions with the public.” Id. There were no physical barriers

                                   3   blocking walkways or entrances, “no taunting, no massing of a large number of people, [and] no

                                   4   following of the [r]etailers’ patrons.” Id. at 1211.

                                   5                       i. Whether SEIU’s Conduct Was Threatening, Restraining, or Coercive
                                   6          SEIU contends that Premier’s evidence does not show any use of picket signs or the

                                   7   blockage of entrances or exits, but instead only the use of “leaflets, union t-shirts, megaphones and

                                   8   drums and chanting/singing by SEIU-USWW and its members at the labor action.” Mot. at 18–

                                   9   19. SEIU also asserts that its labor activities did not discourage Safeway patrons from entering the

                                  10   store, or encourage Safeway employees to cease working. Id. at 19. Therefore, SEIU argues that

                                  11   its actions were not prohibited under § 8(b)(4)(ii)(B). Id. Premier posits that SEIU’s activities

                                  12   were coercive under § 8(b)(4)(ii)(B) because the evidence shows that SEIU members were
Northern District of California
 United States District Court




                                  13   physically blocking customers and Safeway employees from freely moving around in the Safeway

                                  14   store. Dkt. No. 70 (“Opp.”) at 16.

                                  15          Based on the Court’s review of the relevant evidence and drawing all inferences in favor of

                                  16   Premier, the nonmoving party, the Court finds that there is a genuine dispute of material fact as to

                                  17   whether SEIU’s conduct at the sites was “coercive.” The Court, in light of First Amendment

                                  18   considerations, focuses on the conduct of the SEIU members and not on the content of their

                                  19   speech. See DeBartolo, 485 U.S. at 580 (“picketing is ‘a mixture of conduct and communication’

                                  20   and the conduct element ‘often provides the most persuasive deterrent to third persons about to

                                  21   enter a business establishment’”) (citation omitted); see also Kohn v. Sw. Reg’l Council of

                                  22   Carpenters, 289 F. Supp. 2d 1155, 1167 (C.D. Cal. 2003). SEIU’s own evidence establishes that

                                  23   its members’ conduct is distinguishable from the activity the Ninth Circuit held was permitted in

                                  24   Overstreet. In contrast to Overstreet, in this case, there were physical barriers in front of the store

                                  25   and confrontations with customers and employees through chants and shouts. Cf. Overstreet, 409

                                  26   F.3d at 1202 (members “placed the banners at a significant distance—scores if not hundreds of

                                  27   feet—away from the Retailers’ entrances. [ ] At no point did the [members] block the entrances to

                                  28   the Retailers or directly confront individual customers of those businesses through chants, shouts
                                                                                          9
                                   1   or any other means.”). Instead of staying “stationary and quiet,” see id., SEIU members came to

                                   2   the Safeway store with bullhorns, drums, and signs, marched into the store, and surrounded the

                                   3   perimeter. Dkt. No. 61-19, Ex. 19; see also Dkt. No. 70-15, Ex. N, Sanchez Decl. ¶ 10.

                                   4   Photographs show a long line of Union members with T-shirts crowded in front of the Safeway

                                   5   store, a reasonable inference being that the members were blocking the entrance or walkways to

                                   6   the entrance. Dkt. No. 61-20, Ex. 20. The members entered the store in four-person lines and

                                   7   made a “complete circle” inside, blocking the aisles. Dkt. No. 70-15, Ex. N, Sanchez Decl. ¶¶ 13–

                                   8   14. They used bullhorns and drums inside the store and reportedly scared customers. Dkt. No.

                                   9   61-19, Ex 19. The Safeway Store Director had to call the police to “contain [the Union members]

                                  10   to one area where they were not making it impossible for customers to shop.” Id. If proven, the

                                  11   described conduct is demonstrably unlike the peaceful bannering in Overstreet.

                                  12            The Court therefore finds that it is reasonably in dispute whether SEIU members were
Northern District of California
 United States District Court




                                  13   shouting, blocking entrances, or otherwise acting aggressively so as to violate the NLRA.

                                  14                       ii. Whether SEIU Engaged in the Coercive Activity With “An Object” of
                                                               Forcing Safeway to Cease Doing Business With Premier
                                  15

                                  16            The second element under § 8(b)(4)(ii)(B) is whether the “object” of the labor activity was

                                  17   to bring “indirect pressure on the primary employer by involving neutral or secondary employers

                                  18   and their employees.” N. L. R. B. v. N. California Dist. Council of Hod Carriers & Common

                                  19   Laborers of Am., AFL-CIO, 389 F.2d 721, 725 (9th Cir. 1968). If the activity was “directed only

                                  20   at the employer with whom the union has a bona fide labor dispute, then it may be lawful even

                                  21   though some neutral or secondary employees might be affected.” Id. Premier argues that the

                                  22   evidence shows SEIU’s intent was to pressure Premier into signing a new agreement, and if

                                  23   Premier refused, SEIU would pressure Safeway to cease business with Premier. Opp. at 18. SEIU

                                  24   claims that Premier did not produce enough evidence to support its contention that the objective of

                                  25   SEIU’s labor activity was to coerce Safeway into terminating its contract with Premier. Mot. at

                                  26   15–17.

                                  27            The Court finds that there is a reasonable inference that the object of SEIU’s labor activity

                                  28   was to put pressure on Safeway to curtail its business with Premier. SEIU’s arguments are
                                                                                         10
                                   1   misplaced, as it conflates the elements under § 8(b)(4)(B)(ii). SEIU focuses on whether the words

                                   2   of Mr. Malave’s statements before the demonstrations were threatening or coercive, but the

                                   3   relevant inquiry is whether the conduct during the demonstrations was coercive and done with the

                                   4   purpose of pressuring Safeway into ceasing business with Premier. Premier alleges that Mr.

                                   5   Malave’s words are evidence of that intent, and the Court finds this interpretation reasonable,

                                   6   viewing the evidence in the light most favorable to Premier. See Dkt. No. 61-15, Ex. 15 at

                                   7   PCF000251 (“Since you are refusing to bargain I am filing a ULP and we are starting actions at all

                                   8   Premier sites.”); Sanchez Decl. ¶ 11. Mr. Malave had emailed Ms. Evans cautioning that Safeway

                                   9   should reconsider its relationship with Premier, and informed her that SEIU did not have issues

                                  10   with the other contractors bidding for an account at Safeway. Dkt. No. 61-18, Ex. 18. SEIU does

                                  11   not offer any other alternative interpretation, simply asserting that Mr. Malave’s statements are “a

                                  12   statement of future acts.” Mot. at 19. The Court does not find that this weakens the reasonable
Northern District of California
 United States District Court




                                  13   inference that SEIU’s intent was to pressure Safeway, and at the very least, the record gives rise to

                                  14   a genuine dispute as to this material issue.

                                  15              C. Causation Under LMRA § 303
                                  16          To recover damages under § 303 of the LMRA, it is not enough for Premier to show that

                                  17   SEIU violated § 8(b)(4)(ii)(B). Premier also must establish that it was “injured in [its] business or

                                  18   property by reason of” SEIU’s alleged violation: in other words, that SEIU’s unlawful labor

                                  19   activity caused Premier to lose its business with Safeway. See Mead v. Retail Clerks Int’l Ass'n,

                                  20   Local Union No. 839, AFL-CIO, 523 F.2d 1371, 1376 (9th Cir. 1975).4 To establish causation

                                  21   under § 303, plaintiff must show that the conduct “‘materially contributed’ to the injury, or was a

                                  22   ‘substantial factor’ in bringing it about, ‘notwithstanding other factors contributed also.’” Id. at

                                  23   1376–77 (citations omitted). A plaintiff does not have to establish the injury with certainty: it is

                                  24   sufficient if the evidence supported a “just and reasonable inference” that the plaintiff was

                                  25

                                  26   4
                                         SEIU argues that Mead is inapplicable and that the Court instead should rely on an out-of-circuit
                                  27   case. Reply at 10. The Court disagrees. Although the question in Mead was whether a primary
                                       employer injured by a primary picket line could recover under § 303, the Ninth Circuit articulated
                                  28   the standard for what an aggrieved party must show to prove that its injury was “by reason of” a
                                       § 8(b)(4) violation. Mead, 523 F.2d 1371 at 1376–79. That is the exact inquiry here.
                                                                                       11
                                   1   damaged by the union’s action. Id. at 1377 (quotation and citations omitted).

                                   2           SEIU offers evidence that Safeway’s decision to terminate Premier was based on cost

                                   3   savings. Mot. at 20–23; Dkt. No. 61-4, Ex. 4, Evans Decl. ¶ 4; Dkt. No. 61-32, Ex. 32. Premier

                                   4   argues that it has presented enough circumstantial evidence to create a genuine dispute of fact.

                                   5   Opp. at 19–24. Based on the record, the Court agrees with Premier and cannot say at this stage

                                   6   that, as a matter of law, there was no causal connection between SEIU’s proscribed conduct and

                                   7   the loss of Premier’s contract with Safeway.

                                   8           Premier offers evidence that before the labor activities in November 2017 began, they had

                                   9   a good relationship with Safeway and were being considered for two of the Northern California

                                  10   Safeway sites. Moore Decl. ¶¶ 5–8; Dkt. No. 61-30, Ex. 30. There is also evidence that Mr. Hines

                                  11   thought of Premier as a “good company,” although one that gave him “headaches.” Dkt. No. 61-

                                  12   32, Ex. 32. While Mr. Hines testified during his deposition that “headaches” referred to “[n]ormal
Northern District of California
 United States District Court




                                  13   operations of floor care” and not the demonstrations, Dkt. No. 61-6, Ex. 6, Deposition of Nicholas

                                  14   Hines at 70:1–16, prior SEIU demonstrations in 2015 had raised concerns with Mr. Hines. Dkt.

                                  15   No. 70-26, Ex. I (“Please let me know when [the SEIU protest] is resolved as it has gone all the

                                  16   way to our CEO. I am getting the heat.”); Dkt. No. 70-27, Ex. J (Mr. Hines informing Premier

                                  17   that “[w]e have the union picketing our location in Dublin because of you. … This is not our issue

                                  18   to resolve.”). Viewing the facts in Premier’s favor at this stage, it is a reasonable inference that

                                  19   Mr. Hines was concerned about the demonstrations, and that those demonstrations were factors in

                                  20   Safeway’s decision not to reward Premier any contracts.

                                  21           Further, it was important to Safeway that the contractors had a relationship with SEIU, and

                                  22   SEIU evidently made it clear to Safeway that SEIU and Premier did not have a good rapport. See

                                  23   Dkt. No. 70-7, Ex. F. That Mr. Malave contacted Ms. Evans directly to notify her of SEIU’s

                                  24   grievances with Premier supports the reasonable inference that Ms. Evans may have been aware of

                                  25   and taken into consideration the recent demonstrations when making Safeway’s final decision.

                                  26   See Dkt. No. 61-18, Ex. 18. Although her declaration states that she does not recall receiving

                                  27   emails from Mr. Malave, Dkt. No. 61-4, Ex. 4, Evans Decl. ¶ 5, credibility and weight

                                  28   determinations are for the fact finder at trial.
                                                                                          12
                                   1          SEIU is correct that the evidence presented is circumstantial, but the Court is “entitled to

                                   2   infer from [ ] circumstantial evidence that the necessary causal relation between the [Union’s]

                                   3   conduct and the claim damage existed.” See Mead, 523 F.3d at 1378. And while cost certainly

                                   4   appears to have been a factor in Safeway’s decision, the question at summary judgment is not

                                   5   which party presents more or weightier evidence, but “whether there is a genuine issue for trial.”

                                   6   Tolan, 572 U.S. at 565. Premier has done more than “simply show that there is some

                                   7   metaphysical doubt as to the material facts.” See Matsushita Elec., 475 U.S. at 586. The

                                   8   evidence, viewed in the light most favorable to Premier, demonstrates that there is at least a

                                   9   dispute of material fact as to whether SEIU’s allegedly unlawful conduct was a material or

                                  10   substantial factor that caused Safeway not to award Premier any contracts.

                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons, Defendant’s motion for summary judgment is DENIED.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: 6/27/2019

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
